DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the submission filed on 4/18/22 filling in Application 16/313,483.  
Claims 1-3 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Arguments

The Applicant's arguments filed 4/18/22 have been fully considered but they are not persuasive.

Regarding the 101 rejections, the Applicant argues “The additional elements recite a specific manner of obtaining time-series waveform signals as measurement data of magnetic sensors that measure the motion of a subject's hand so the processing device is able to reduce the measurement load of hand movement tasks while maintaining the accuracy of evaluation thereby providing a technical solution to improving the cognitive function  and motor function of patients suffering from diseases such as Parkinson's and Alzheimer's disease. Paras. [0007] - [0009] of the publication corresponding to the present application (US20200042323A1). Thus, the claim is eligible because it is not directed to the alleged recited judicial exception.”
The Examiner respectfully disagrees.   The limitations that are drawn to measure a characteristic quantity; automatically obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects…the obtained threshold value is a score at which a discrimination accuracy for discriminating between the first group and the second group according to the threshold value is a maximum or a predetermined value or greater can be performed in the human mind.  Further, the conversion of an analog waveform to a digital waveform can be performed by a human using a pen and paper and is also abstract.  Accordingly, the claim recites an abstract idea.  If a claim recites limitations that can be classified into the abstract idea groupings, then the claims recites abstract ideas.  The Applicants’ arguments that the claims provide a technical solution to improving the cognitive function  and motor function of patients suffering from diseases such as Parkinson's and Alzheimer's disease is unpersuasive.   The claims are directed to obtaining a threshold value for discrimination between a first group and a second group.  However, merely discrimination between two groups does not result in improving the cognitive function  and motor function of patients suffering from diseases such as Parkinson's and Alzheimer's.

The Applicant further argues “For example, "measure a characteristic quantity obtained by each of the plurality of measuring subjects by executing the task is measured based on the motion data obtained from the sensors, and automatically obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects having a score equal or more than the predetermined score based on an appearance frequency distribution with respect to the characteristic quantity of the first group of the measuring subjects and an appearance frequency distribution with respect to the characteristic quantity of the second group of the measuring subjects," are not methods of organizing human activity.”
The Examiner notes that the limitations that are directed to obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects having a score equal or more than the predetermined score are directed to mental processes.
The Applicant further argues “Further, the human mind cannot practically implement "magnetic sensors that obtain hand motion data of a subject; a measurement device, coupled to the magnetic sensors, including an analog/digital conversion circuit that converts an analog waveform signal detected by the magnetic sensors into a digital waveform signal by sampling, the digital waveform signal is input to a motion sensor control part that includes an alternating current (AC) generation circuit, a current generation amplifier circuit, a preamplifier circuit, a detection circuit, an LPF circuit, a phase adjustment circuit, an amplifier circuit, and an output signal terminal, the motion sensor control part outputting a time-series waveform signal; a processing device coupled to the measurement device and a storage device coupled to the processing device, wherein, with respect to each of the plurality of types of tasks, the storage device stores a task ID identifying the task and task execution order data for storing a parameter to determine the execution order of the task, wherein the processing device is configured to: automatically specify the execution order of the task based on the parameter, obtain the time-series waveform signal as motion data of the subject from the magnetic sensors," as set forth in claim 1.”
The Examiner has not evaluated the "magnetic sensors that obtain hand motion data of a subject; a measurement device, coupled to the magnetic sensors, including an analog/digital conversion circuit” as abstract.  These are additional elements beyond the abstract idea that are sensors to obtain motion data are also recited at a high level of generality and amount to mere data gathering.  MPEP 2106.05(h) states data gathering is considered insignificant extra-solution activity.   The claims have been amended to recite a measurement device coupled to the sensors that includes including an analog/digital conversion circuit, the digital waveform signal is input to a motion sensor control part that includes an alternating current (AC) generation circuit, a current generation amplifier circuit, a preamplifier circuit, a detection circuit, an LPF circuit, a phase adjustment circuit, an amplifier circuit, and an output signal terminal, the motion sensor control part outputting a time-series waveform signal.  However, the claims do not recite the functions of any of these circuits.  Without any recited function for the claimed circuits, the can be considered generic computer circuits to implement an abstract idea of converting a analog signal to a digital signal.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claims recite:
the storage device stores a task ID identifying the task and task execution order data for storing a parameter to determine the execution order of the task, Page 2 of 9Serial No. 16/313,483 Amendment filed April 18, 2022 Responsive to Office Action mailed February 15, 2022 wherein the processing device is configured to: automatically specify the execution order of the task based on the parameter… automatically obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects having a score equal or more than the predetermined score… the obtained threshold value is a score at which a discrimination accuracy for discriminating between the first group and the second group according to the threshold value is a maximum or a predetermined value or greater, wherein the parameter is the obtained threshold value.  

In the instant claim the parameter (or threshold value) is store before the parameter (or threshold value) is determined.  The Examiner is unsure how that same threshold can be stored first and then determined later in the process.  The Applicant’s specification appears to disclose an incremental process in which multiple threshold are set and stored based on performance.  Appropriate correction is required.

Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim recites a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-3 are directed to methods for measuring task performance.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of diving subjects into groups based where their scores are compared to a threshold.  The following limitations are directed to the abstract idea:

A task execution order determination system that performs information processing to specify the execution order of a plurality of types of tasks, the task execution order determination system, comprising; 
converting an analog waveform signal detected by the magnetic sensors into a digital waveform signal by sampling;
automatically specify the execution order of the task based on the task parameter,
measure a characteristic quantity obtained by each of the plurality of measuring subjects by executing the task is measured based on the motion data obtained from the sensors, and 
automatically obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects having a score equal or more than the predetermined score based on an appearance frequency distribution with respect to the characteristic quantity of the first croup of the measuring subjects and an appearance frequency distribution with respect to the characteristic quantity of the second group of the measuring subjects, the obtained threshold value is a score at which a discrimination accuracy for discriminating between the first group and the second group according to the threshold value is a maximum or a predetermined value or greater, 
wherein the parameter is the obtained threshold value.

The claimed invention is a method to determine task execution order to assess task performance and to group users based on task performance scores which fall into the methods of organizing human activity grouping.  Further, the steps that are drawn to measure a characteristic quantity; automatically obtain a threshold value for discriminating between a first group of the measuring subjects having a score less than a predetermined score and a second group of the measuring subjects…the obtained threshold value is a score at which a discrimination accuracy for discriminating between the first group and the second group according to the threshold value is a maximum or a predetermined value or greater can be performed in the human mind.  Further, the conversion of an analog waveform to a digital waveform can be performed by a human using a pen and paper and is also abstract.  Accordingly, the claim recites an abstract idea.  
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, claim 1 recites the additional element of:
magnetic sensors that obtain hand motion data of a subject; 
a measurement device, coupled to the magnetic sensors, including an analog/digital conversion circuit, the digital waveform signal is input to a motion sensor control part that includes an alternating current (AC) generation circuit, a current generation amplifier circuit, a preamplifier circuit, a detection circuit, an LPF circuit, a phase adjustment circuit, an amplifier circuit, and an output signal terminal, the motion sensor control part outputting a time-series waveform signal;
a processing device coupled to the measurement device and a storage device coupled to the processing device, wherein, with respect to each of the plurality of types of tasks, the storage device stores a task ID identifying the task and task execution order data for storing a parameter to determine the execution order of the task,   
wherein the processing device is configured to:
obtain the time-series waveform signal as motion data of the subject from the sensors; 
store a previously determined score for each of a plurality of measuring subjects, 
However, processing device coupled to the storage device are recited at a high-level of generality (i.e., as a generic processor to perform the Abstract idea) such that they amount no more than mere instructions to apply the exception using a generic computer component.  
Further, the sensors to obtain motion data are also recited at a high level of generality and amount to mere data gathering.  MPEP 2106.05(h) states data gathering is considered insignificant extra-solution activity.   The claims have been amended to recite a measurement device coupled to the sensors that includes including an analog/digital conversion circuit, the digital waveform signal is input to a motion sensor control part that includes an alternating current (AC) generation circuit, a current generation amplifier circuit, a preamplifier circuit, a detection circuit, an LPF circuit, a phase adjustment circuit, an amplifier circuit, and an output signal terminal, the motion sensor control part outputting a time-series waveform signal.  However, the claims do not recite the functions of any of these circuits.  Without any recited function for the claimed circuits, the can be considered generic computer circuits to implement an abstract idea of converting a analog signal to a digital signal.
MPEP 2106.05(h) also states that storing data is also considered insignificant extra-solution activity.
The combination of the generic computer, and the conventional data gathering and data storage of no more that when viewed individually.  As such, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
In step 2B, the examiner must be determined whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).  In the instant case, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements computer readable medium amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Further,  MPEP 2106.05(d) states 
Further, Claims 2-3 further limit that Abstract idea by introducing limitations that are also drawn determining how to group users based on task performance which are directed to methods of organizing human activities.  As such, the dependent claims do not recite additional elements that integrate the abstract idea into a practical application or provide and inventive concept.  
Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1-20 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  As such, the presentment of claims 12-20 are rejected for similar reason as claims 1-11.  

Art Made of Record Not Relied Upon in a Rejection
US 20130018592 A1 - The invention relates to assessing the neurobehavioral status, as identified under a variety of specifiable testing conditions, of a first population of individuals relative to a second population of individuals using neurobehavioral profiles for the first and second populations respectively. Intra-population comparisons facilitate a variety of applications including medical diagnosis and treatment, management of neurobehavioral deficits related to fatigue, individualization of neurobehavioral training regimens, operational and military management, scientific and academic research, and/or the like.

WO 2016031348 A1 - The present invention is characterized by comprising: storage means for storing time-series data relating to the movement of both hands of a subject acquired from a motion sensor; analysis means for analyzing the time-series data stored in said storage means , And a display unit that displays the analysis result analyzed by the analyzing unit, wherein the analyzing unit is configured to analyze, based on the time-series data stored in the storage unit, A motion waveform generating means for generating a motion waveform corresponding to the time series data; and a two-hand difference feature amount generating means for generating a two-hand difference feature quantity representing a difference between the movements of the hands on the basis of the motion waveforms of both hands of the subject Means for evaluating the brain dysfunction.
Quantitative magnetic detection of finger movements in patients with Parkinson’s disease; June 2004; Akikiko et el. - To develop a new measurement tool for quantitatively detecting the finger movement of a patient with Parkinson’s disease (PD), we designed a magnetic sensing system consisting of a magnetic induction coil, a sensing coil, and a circuit unit. The sensing coil detects the inducted magnetic field that varies with the distance between the two coils, and the detected signals are demodulated in the circuit unit in order to obtain the variation voltage from the oscillation frequency. To obtain a coefficient for converting voltage to distance, we measured the output voltages for seven fixed finger positions of 12 normal volunteers. The voltage differences corresponding to the finger movement in 20 PD patients, six age-matched controls, and 12 normal volunteers were then recorded for 30 s. To investigate the velocity and acceleration of the finger movement, we calculated their waveforms from the measured displacement waveform. We also detected the main frequency of the tapping rhythm by using a fast Fourier transform (FFT). The averaged amplitude of each waveform decreased with the disorder in the Hoehn–Yahr (HY) stage, while the averaged tapping frequency of PD patients did not have any correlation with this stage. It can be concluded that this magnetic sensing system can assess finger movement quantitatively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683